       7:21-cv-00743-JD         Date Filed 09/16/21       Entry Number 17         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

Genuine Truth Banner,                      )                Case No.: 7:21-cv-00743-JD-KFM
                                           )
                     Plaintiff,            )
                                           )
                 vs.                       )
                                           )                    OPINION & ORDER
County of Spartanburg; J. Mark Hayes, III, )
                                           )
                     Defendants.           )
                                           )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Kevin F. McDonald (“Report and Recommendation” or “Report”), made in accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(d) of the District of South Carolina.1

Plaintiff Genuine Truth Banner (“Banner” or “Plaintiff”), proceeding pro se, filed this Complaint

alleging violations of his constitutional rights by the defendants County of Spartanburg and J. Mark

Hayes, III (collectively “Defendants”). (DE 1.) Plaintiff is in the custody of the South Carolina

Department of Corrections (“SCDC”) and located at Kirkland Correctional Institution

(“Kirkland”).

       Banner filed this action against County of Spartanburg and J. Mark Hayes, III (“Judge

Hayes”), a state court judge, seeking immediate release from the custody of SCDC, money

damages, and lost wages. (DE 1-3.) Banner contends that on January 22, 2018, Judge Hayes

improperly denied a motion to suppress at a pre-trail suppression motion, which ultimately forced


1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The Court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The Court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
       7:21-cv-00743-JD         Date Filed 09/16/21        Entry Number 17         Page 2 of 3




Banner to choose to enter an Alford plea, rather than be subject to what he perceived would have

been an unfair criminal trial. (DE 1-3.) Further, Banner contends that his rights are being violated

in his Post Conviction Relief (“PCR”) appeal because he is being prevented from proceeding pro

se in that action. (DE 1.)

        On May 21, 2021, the Magistrate Judge issued the Report recommending summary

dismissal of Banner’s case without prejudice and without the issuance of service of process

because Banner cannot cure the defects in the complaint by amendment. Specifically, Banner

cannot seek release from prison via § 1983 and the named defendants are subject to dismissal based

upon judicial immunity, sovereign immunity, and because the County of Spartanburg is not a

person subject to suit under § 1983.

        Banner filed a “Reply to Order and Report of Magistrate Judge”2 on June 21, 2021;

however, to be actionable, objections to the Report and Recommendation must be specific. Failure

to file specific objections constitutes a waiver of a party’s right to further judicial review, including

appellate review, if the recommendation is accepted by the district judge. See United States v.

Schronce, 727 F.2d 91, 94 & n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the

validity of such a waiver rule, explaining that ‘the filing of objections to a magistrate's report

enables the district judge to focus attention on those issues -- factual and legal -- that are at the

heart of the parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(2005) (citing Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific

objections to the Report and Recommendation of the magistrate judge, this Court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983).


2
      Although styled as a Reply, the document is more appropriately an Objection to the Report and
Recommendation, and this Court reviews it as such in issuing this Order.

                                                   2
       7:21-cv-00743-JD        Date Filed 09/16/21       Entry Number 17         Page 3 of 3




       Upon review, the Court finds that Banner’s single objection acknowledging he was not

aware of a judge’s immunity is non-specific, unrelated to the dispositive and/or at the heart of

disputed portions of the Report and Recommendation, or merely restate his arguments. In the

absence of objections to the Report and Recommendation, this Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). The Court must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005). After a thorough review of the Report and Recommendation and the record

in this case, the Court adopts the Report and Recommendation and incorporates it herein.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is dismissed without

prejudice and without the issuance of service of process.

       AND IT IS SO ORDERED.

                                                              s/Joseph Dawson III
                                                              Joseph Dawson, III
                                                              United States District Judge

Greenville, South Carolina
September 16, 2021




                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  3
